Wood, J., (after stating the facts.) No question was raised in the court below as to the manner in which the levy was proved, nor as to the proof of the satisfaction of the execution directed and delivered to the constable, Dorsey, from whom ‘appellant claims. Appellee virtually concedes that appellant would not be precluded from setting up his rights as a purchaser at the execution sale by the constable by any faihtre of the constable to make proper return of the execution showing what had been done under it. It clearly appears that the constable levied on the property in controversy prior to the levy that was made by the appellee, and, under the decision of this court in Derrick v. Cole, 60 Ark. 397, secured the prior lien, and it is also reasonably clear from the evidence that appellant purchased at the sale made by the constable under this levy. Appellant’s claim to the property in controversy is, therefore, prior and superior to the claim of appellee. The judgment is therefore reversed, and the cause is remanded for new trial.